UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:November 30, 2013 Item 1. Report to Stockholders. McKINLEY DIVERSIFIED INCOME FUND Institutional Shares (Ticker: MCDNX) Investor Shares (Ticker: MCDRX) ANNUAL REPORT November 30, 2013 Table of Contents Shareholder Letter 2 Asset Allocation 5 Expense Example 5 Performance Charts and Analysis 7 Schedule of Investments 9 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 14 Notes to Financial Statements 16 Report of Independent Registered Public Accounting Firm 24 Trustees and Executive Officers 25 Additional Information 28 Privacy Notice 30 January 3, 2014 Re:Performance for the Annual Period Ending November 30, 2013 Dear Shareholder, McKinley Capital Management, LLC (“McKinley Capital”) is pleased to release the first annual shareholder report for the McKinley Diversified Income Fund (“Fund”).McKinley Capital was founded in 1990 and is an Alaska based investment management company with approximately $8 billion under management as of November 30, 2013.McKinley Capital was ranked as the 245th largest money manager in the world by Pension and Investments in its May 27, 2013 issue (as ranked by total worldwide institutional assets under management, in millions, as of December 31, 2012). The goal of the Fund is to produce high current income and long-term capital appreciation. The Fund is a diversified and benchmark-agnostic portfolio that uses a bottom-up investment process. Market Review Interest rates were higher during the fiscal year ended November 30, 2013, with the increase coming in the May to August period.While McKinley Capital does expect interest rates to be higher in 2014, the modest rate of increase will likely mean the growth rate of earnings of most of the Fund’s holdings should exceed the increase in short rates.The rate of increase is what is important for the holdings of the Fund, not the level of increase.Headwinds in the marketplace the next quarter or two will be a potentially quicker U.S. Federal Reserve taper and rising interest rates.The counter balance to that is the potential growth in distribution rates of the Fund’s holdings. Toward the end of the Fund’s fiscal year, the markets settled into the understanding that the economy was doing better than expected, the political uncertainty in the U.S. was retreating into the background, and Europe was finally starting to recover.All this contributed to a very strong year for equities. In this environment income stocks tend to lag behind. Despite this environment, there was dividend growth in both the Master Limited Partnerships (“MLP”) and the Business Development Company (“BDC”) holdings.Oil production expansion in the U.S. is reflected in increases in both earnings and distribution in the Fund’s MLP holdings.McKinley Capital is convinced that distribution growth in that section of the market should outpace the rate of increase of 10-year note interest rates.Real Estate Investment Trusts (“REIT”) continued to reflect the impact of a rising rate environment. Fund Performance From Fund inception through fiscal year-end (March 27, 2013 – November 30, 2013), the Fund’s Investor Class Share had a return of 4.88%.On a security type basis, REIT securities detracted from performance while U.S. Common Stock 2 MCKINLEY DIVERSIFIED INCOME FUND and BDC holdings provided positive performance.Negative contributions to return were generated by companies such as Southern Copper Corp. (Foreign Stock and American Depositary Receipt), American Capital Agency (REIT) and Redwood Trust, Inc. (REIT).Positions in RR Donnelley & Sons Co. (U.S. Common Stock), The Blackstone Group LP (MLP) and Banco Santander SA (Foreign Stock and American Depositary Receipt) positively impacted the Fund. Outlook McKinley Capital believes that 2014 should reflect continued steady economic growth, which should translate into continued growth in the distributions paid by the underlying holdings of the Fund. McKinley Capital appreciates your support and will continue to focus its efforts on seeking to produce high current income and long-term capital appreciation. Sincerely, Robert B. Gillam President and Chief Executive Officer McKinley Capital Management, LLC Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk. Principal loss is possible. The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks than domestic securities. Foreign securities differ in accounting methods. These risks are greater for investments in emerging markets. The Fund invests in smaller companies, which involves additional risks such as limited liquidity and greater volatility. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investment by the Fund in lower-rated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities. Investing in Master Limited Partnerships (“MLP”s) entails risk related to potential changes in the U.S. tax code which could revoke the pass-through tax attributes that provide the tax efficiencies that make MLPs attractive investment structures. Additional risks include fluctuations in energy prices, decreases in supply of or demand for energy commodities, decreases in demand for MLPs in rising interest rate environments, and various other risks. The value of the Fund’s investments in Real Estate Investment Trusts (“REIT”s) may change in response to changes in the real estate market such as declines in the value of real estate, lack of available capital or financing opportunities, and increases in property taxes or operating costs. Shareholders of the Fund will indirectly be subject to the fees and expenses of the individual REITs in which the Fund invests. The Fund will invest in other investment companies such as Exchange Traded Funds (“ETF”s) and closed-end funds and investors will indirectly bear the funds principal risks and its share of these fund fees and 3 MCKINLEY DIVERSIFIED INCOME FUND expenses. Shareholders will pay higher expenses than they would if they invested directly in the underlying funds. Shares of closed-end funds frequently trade at a price per share that is less than the net asset value (“NAV”) per share and may have limited market liquidity. An ETF’s shares may trade at a discount to its NAV, an active secondary trading market may not develop or be maintained, and the risk that an ETF that seeks to track an index may not effectively track that index. In addition, trading may be halted by the exchange in which the ETFs trade, which may impact the Fund’s ability to sell its shares of an ETF. Opinions expressed are those of the author and are subject to change, are not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Investment performance reflects fee waivers in effect.In the absence of such waivers, total return would be reduced. Diversification does not guarantee a profit or protect from loss in a declining market. Fund Holdings are subject to change at any time and are not recommendations to buy or sell any security. Please see the Schedule of Investments for additional information. Earnings growth is not representative of the Fund’s future performance. McKinley Capital Management LLC is the Adviser to the McKinley Diversified Income Fund. McKinley Diversified Income Fund is distributed by Quasar Distributors LLC. 4 MCKINLEY DIVERSIFIED INCOME FUND ASSET ALLOCATION at November 30, 2013 (Unaudited) * Includes liabilities in excess of other assets. ** Included in Common Stock on the Schedule of Investments. EXPENSE EXAMPLE For the Six Months Ended November 30, 2013 (Unaudited) As a shareholder of the McKinley Diversified Income Fund (the “Fund”), you incur two types of costs: (1) transaction costs; and (2) ongoing costs, including investment advisory fees and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (6/1/13 – 11/30/13). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, the Fund’s transfer agent currently charges a $15.00 fee. To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, shareholder servicing fees, distribution fees, fund 5 MCKINLEY DIVERSIFIED INCOME FUND EXPENSE EXAMPLE For the Six Months Ended November 30, 2013 (Unaudited) (Continued) accounting fees, custody fees and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During the Period 6/1/13 11/30/13 6/1/13 – 11/30/13* Institutional Class Actual Hypothetical (5% annual return before expenses) Investor Class Actual Hypothetical (5% annual return before expenses) * Expenses are equal to the Fund’s expense ratios for the most recent six-month period of 1.20% and 1.45% (fee waivers in effect) for Institutional and Investor Classes, respectively, multiplied by the average account value over the period multiplied by 183/365 (to reflect the one-half year period). 6 MCKINLEY DIVERSIFIED INCOME FUND – INSTITUTIONAL CLASS Value of $100,000 vs. Dow Jones Utility Average and S&P 500® Index Average Annual Returns Since Inception Period Ended November 30, 2013 (3/27/2013) McKinley Diversified Income Fund – Institutional Class 5.04% Dow Jones Utility Average (0.50)% S&P 500® Index 17.21% This chart illustrates the performance of a hypothetical $100,000 investment made on March 27, 2013, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends. The Dow Jones Utilities Average is a price-weighted average of 15 utility companies that are listed on the New York stock exchange and are involved in the production of electrical energy.The S&P 500 Index is a market-value weighted index consisting of 500 stocks chosen for market size, liquidity, and industry group representation.One can not invest directly in an index. 7 MCKINLEY DIVERSIFIED INCOME FUND – INVESTOR CLASS Value of $10,000 vs. Dow Jones Utility Average and S&P 500® Index Average Annual Returns Since Inception Period Ended November 30, 2013 (3/27/2013) McKinley Diversified Income Fund – Investor Class 4.88% Dow Jones Utility Average (0.50)% S&P 500® Index 17.21% This chart illustrates the performance of a hypothetical $10,000 investment made on March 27, 2013, and is not intended to imply any future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. The chart assumes reinvestment of capital gains and dividends. The Dow Jones Utilities Average is a price-weighted average of 15 utility companies that are listed on the New York stock exchange and are involved in the production of electrical energy.The S&P 500 Index is a market-value weighted index consisting of 500 stocks chosen for market size, liquidity, and industry group representation.One can not invest directly in an index. 8 MCKINLEY DIVERSIFIED INCOME FUND SCHEDULE OF INVESTMENTS at November 30, 2013 Shares Value COMMON STOCKS: 67.8% Biotechnology: 1.7% PDL BioPharma, Inc. $ Capital Markets: 7.6% AllianceBernstein Holding LP Apollo Global Management, LLC Apollo Investment Corp. The Blackstone Group LP Och-Ziff Capital Management Group, LLC Chemicals: 2.9% LyondellBasell Industries NV Commercial Banks: 3.5% Banco Santander SA - ADR Commercial Services & Supplies: 2.3% RR Donnelley & Sons Co. Diversified Financial Services: 3.4% KKR Financial Holdings, LLC Diversified Telecommunication Services: 3.3% AT&T, Inc. Energy Equipment & Services: 4.3% SeaDrill Ltd. Gas Utilities: 1.5% AmeriGas Partners LP Metals & Mining: 1.1% Vale SA - ADR Oil, Gas & Consumable Fuels: 13.4% Atlas Pipeline Partners LP Breitburn Energy Partners LP Calumet Specialty Products Partners LP Capital Product Partners LP Energy Transfer Partners LP Linn Energy, LLC Pharmaceuticals: 6.9% AstraZeneca PLC - ADR Bristol Myers Squibb Co. GlaxoSmithKline PLC - ADR Semiconductors & Semiconductor Equipment: 2.6% Intel Corp. Thrifts & Mortgage Finance: 3.5% Home Loan Servicing Solutions Ltd. Tobacco: 9.8% Altria Group, Inc. Reynolds American, Inc. Vector Group Ltd. TOTAL COMMON STOCKS (Cost $10,205,101) The accompanying notes are an integral part of these financial statements. 9 MCKINLEY DIVERSIFIED INCOME FUND SCHEDULE OF INVESTMENTS at November 30, 2013 (Continued) Shares Value PARTNERSHIPS & TRUSTS: 14.5% Real Estate Investment Trusts: 14.5% Agree Realty Corp. $ Capstead Mortgage Corp. MFA Financial, Inc. Newcastle Investment Corp. Northstar Realty Finance Corp. Omega Healthcare Investors, Inc. TOTAL PARTNERSHIPS & TRUSTS (Cost $2,362,211) INVESTMENT COMPANIES: 15.9% Ares Capital Corp. Main Street Capital Corp. Prospect Capital Corp. Solar Capital Ltd. TOTAL INVESTMENT COMPANIES (Cost $2,476,932) SHORT-TERM INVESTMENTS: 8.2% Money Market Funds: 8.2% First American Treasury Obligations Fund - Class Z, 0.00%1 Invesco Treasury Portfolio, 0.02%1 TOTAL SHORT-TERM INVESTMENTS (Cost $1,310,642) TOTAL INVESTMENTS IN SECURITIES: 106.4% (Cost $16,354,886) Liabilities in Excess of Other Assets: (6.4)% ) TOTAL NET ASSETS: 100.0% $ ADR – American Depositary Receipt 1 Seven-day yield as of November 30, 2013. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLC (“S&P”).GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund. The accompanying notes are an integral part of these financial statements. 10 MCKINLEY DIVERSIFIED INCOME FUND STATEMENT OF ASSETS AND LIABILITIES at November 30, 2013 ASSETS Investments in securities, at value (cost $16,354,886) $ Receivables: Fund shares sold Dividends and interest Due from adviser, net Prepaid expenses Total assets LIABILITIES Payables: Investment securities purchased Administration fees Transfer agent fees Fund accounting fees Custody fees Chief Compliance Officer fees Shareholder servicing fees Trustee fees Distribution fees - Investor Class 48 Other accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Accumulated net investment loss ) Accumulated net realized gain on investments Net unrealized appreciation on investments Net assets $ Net Asset Value (unlimited shares authorized): Institutional Class: Net assets $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ Net Asset Value (unlimited shares authorized): Investor Class: Net assets $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ The accompanying notes are an integral part of these financial statements. 11 MCKINLEY DIVERSIFIED INCOME FUND STATEMENT OF OPERATIONS For the Period Ended November 30, 2013* INVESTMENT INCOME Income Dividends (net of $4,076 foreign withholding tax) $ Interest 50 Total investment income EXPENSES Investment advisory fees Administration fees Transfer agent fees Fund accounting fees Audit fees Reports to shareholders Shareholder servicing fees Chief Compliance Officer fees Custody fees Registration fees Trustee fees Legal fees Miscellaneous expenses Insurance expense Distribution fees - Investor Class Total expenses Less: fees waived ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized loss on investments ) Change in net unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ *Fund commenced operations on March 27, 2013. The accompanying notes are an integral part of these financial statements. 12 MCKINLEY DIVERSIFIED INCOME FUND STATEMENT OF CHANGES IN NET ASSETS Period Ended November 30, 2013* INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ Net realized loss on investments ) Change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income Institutional Class ) Investor Class ) Total distributions to shareholders ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares - Institutional Class(1) Net increase in net assets derived from net change in outstanding shares - Investor Class(1) Total increase in net assets from capital share transactions Total increase in net assets NET ASSETS Beginning of period — End of period $ Accumulated net investment loss $ ) (1)Summary of capital share transactions is as follows: Period Ended November 30, 2013* Shares Value Institutional Class Shares sold $ Shares issued in reinvestment of distribution Shares redeemed ) ) Net increase $ Period Ended November 30, 2013* Shares Value Investor Class Shares sold $ Shares issued in reinvestment of distribution Shares redeemed ) ) Net increase $ *Fund commenced operations on March 27, 2013. The accompanying notes are an integral part of these financial statements. 13 MCKINLEY DIVERSIFIED INCOME FUND FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period Institutional Class Period Ended November 30, 2013* Net asset value, beginning of period $ INCOME FROM INVESTMENT OPERATIONS Net investment income ** Net realized and unrealized gain on investments Total from investment operations LESS DISTRIBUTIONS From net investment income ) Net asset value, end of period $ Total return %^ SUPPLEMENTAL DATA Net assets, end of period (millions) $ Portfolio turnover rate 53 %^ RATIO OF EXPENSES TO AVERAGE NET ASSETS Before fees waived %+ After fees waived %+ RATIO OF NET INVESTMENT INCOME TO AVERAGE NET ASSETS Before fees waived %+ After fees waived %+ * Fund commenced operations on March 27, 2013. ** Net investment income per share is calculated using the ending balance prior to consideration of adjustments for permanent book and tax differences. ^ Not annualized. + Annualized. The accompanying notes are an integral part of these financial statements. 14 MCKINLEY DIVERSIFIED INCOME FUND FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period Investor Class Period Ended November 30, 2013* Net asset value, beginning of period $ INCOME FROM INVESTMENT OPERATIONS Net investment income ** Net realized and unrealized gain on investments Total from investment operations LESS DISTRIBUTIONS From net investment income ) Net asset value, end of period $ Total return %^ SUPPLEMENTAL DATA: Net assets, end of period (millions) $ Portfolio turnover rate 53 %^ RATIO OF EXPENSES TO AVERAGE NET ASSETS Before fees waived %+ After fees waived %+ RATIO OF NET INVESTMENT INCOME TO AVERAGE NET ASSETS Before fees waived/recouped %+ After fees waived/recouped %+ * Fund commenced operations on March 27, 2013. ** Net investment income per share is calculated using the ending balance prior to consideration of adjustments for permanent book and tax differences. ^ Not annualized. + Annualized. The accompanying notes are an integral part of these financial statements. 15 MCKINLEY DIVERSIFIED INCOME FUND NOTES TO FINANCIAL STATEMENTS November 30, 2013 NOTE 1 – ORGANIZATION McKinley Diversified Income Fund (the “Fund”) is a diversified series of shares of beneficial interest of Professionally Managed Portfolios (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “1940 Act”) as an open-end investment management company.The Fund commenced operations on March 27, 2013. The Fund offers Institutional and Investor Class shares.Institutional Class shares are offered primarily for direct investment by investors such as pension and profit-sharing plans, employee benefit trusts, endowments, foundations, and corporations.Each class of shares has equal rights as to earnings and assets except that Investor Class shares bear distribution expenses.Each class of shares has exclusive voting rights with respect to matters that affect just that class.Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The investment objective of the Fund is to seek substantial current income and long-term capital appreciation. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund.These policies are in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”). A. Security Valuation.All equity securities that are traded on a national securities exchange, except those listed on the NASDAQ Global Market® (“NASDAQ”), are valued at the last reported sale price on the exchange on which the security is principally traded.Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price (“NOCP”).If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices will be used. All equity securities that are not traded on a listed exchange are valued at the last sale price in the over-the-counter market.If a non-exchange traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price will be used. Debt securities are valued by using the mean between the closing bid and asked prices provided by an independent pricing service.If the closing bid and asked prices are not readily available, the independent pricing service may provide a price determined by a matrix pricing 16 MCKINLEY DIVERSIFIED INCOME FUND NOTES TO FINANCIAL STATEMENTS November 30, 2013 (Continued) method.These techniques generally consider such factors as yields or prices of bonds of comparable quality, type of issue, coupon, maturity, ratings and general market conditions.In the absence of a price from a pricing service, securities are valued at their respective fair values as determined in good faith by the Board of Trustees. Short-term securities that have maturities of less than 60 days, at time of purchase, are valued at amortized cost, which when combined with accrued interest, approximates market value. Securities for which quotations are not readily available are valued at their respective fair values as determined in good faith by the Board of Trustees.When a security is “fair valued,” consideration is given to the facts and circumstances relevant to the particular situation, including a review of various factors set forth in the pricing procedures adopted by the Board of Trustees.Fair value pricing is an inherently subjective process, and no single standard exists for determining fair value.Different funds could reasonably arrive at different values for the same security.The use of fair value pricing by a fund may cause the net asset value of its shares to differ significantly from the net asset value that would be calculated without regard to such considerations. At November 30, 2013, the Fund did not hold any fair valued securities. As described above, the Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis. U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. 17 MCKINLEY DIVERSIFIED INCOME FUND NOTES TO FINANCIAL STATEMENTS November 30, 2013 (Continued) The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurements fall in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund’s net assets as of November 30, 2013. See the Schedule of Investments for industry breakout: Description Level 1 Level 2 Level 3 Total Common Stocks $ $
